Citation Nr: 1409855	
Decision Date: 03/11/14    Archive Date: 03/20/14

DOCKET NO.  12-08 323	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant, M.O., and J.G.


ATTORNEY FOR THE BOARD

Amanda Christensen, Associate Counsel


INTRODUCTION

The Veteran had active military service from February 1991 to July 1993.

This appeal comes to the Board of Veterans' Appeals (Board) from an October 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  The Veteran testified before the undersigned at a Videoconference hearing held in June 2013.

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A remand is required in this case to ensure that there is a complete record upon which to decide the issue entitlement to TDIU so that the Veteran is afforded every possible consideration.  

Service connection is in effect for bladder dysfunction, evaluated as 60 percent disabling; total abdominal hysterectomy with left salpingooophorectomy, evaluated as 30 percent disabling; lumbosacral strain, evaluated as 20 percent disabling; right foot plantar fasciitis, evaluated as 10 percent disabling; post-surgery left foot plantar heel spur, evaluated as 10 percent disabling; and for bowel dysfunction and migraine headaches, each evaluated as noncompensably disabling.  The combined disability ratings for the above is 80 percent.

The Veteran was afforded a VA examination in April 2011.  At her June 2013 Board hearing, the Veteran testified that since that examination her bladder, back, and foot conditions have worsened.

Therefore, to ensure that the record reflects the current severity of the Veteran's condition, a new examination is needed to properly evaluate her service-connected disabilities and to obtain an opinion as to whether those disabilities preclude her from obtaining or maintaining any gainful employment.  

Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's VA treatment records since October 2011 from the Amarillo VA Medical Center.

2. After completing the above development, arrange for the Veteran to undergo an appropriate VA examination to evaluate the nature and severity of her service-connected disabilities (bladder dysfunction, total abdominal hysterectomy with left salpingooophorectomy, lumbosacral strain, right foot plantar fasciitis, post-surgery left foot plantar heel spur, bowel dysfunction, and migraine headaches).  The examiner should offer an opinion as to whether the Veteran is precluded from obtaining or maintaining any gainful employment (consistent with her education and occupational experience) solely due to her service-connected disabilities, either individually or in concert.  Any opinion should be supported by a rationale.  The claims file must be provided to the examiner for review.  

3. Thereafter, adjudicate the matters of entitlement to increased ratings for each of the veteran's service-connected disorders, and readjudicate the Veteran's claim seeking entitlement to a TDIU.  If the benefit sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


